MEMORANDUM**
Isabel Rigoberto Castillo Giron, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s order granting voluntary departure. We dismiss the petition for review.
Castillo Giron contends that because of ineffective assistance of counsel he unwittingly withdrew his application for asylum, withholding of removal and Convention Against Torture relief, and waived appeal. We lack jurisdiction to review these contentions because Castillo Giron failed to raise these issues before the BIA and administrative exhaustion is required for alleged errors that the administrative tribunal could remedy. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
Pursuant to Desta v. Ashcroft, 365 F.3d 741, 749-50 (9th Cir.2004), Castillo Giron’s timely motion to stay removal included a timely request to stay voluntary departure. Because the motion to stay removal was granted, the voluntary departure period was also stayed, nunc pro tunc, as of the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.